Case 1:20-cv-00531-JMS-RT Document 38 Filed 06/15/21 Page 1 of 1             PageID #: 232




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII


 NATALIE WILSON,                                CIV. NO. 20-00531 JMS-RT
                    Plaintiff,
       vs.
 AUDIO VISUAL SERVICES GROUP,
 LLC; RUSSELL HOAG; DOE
 DEFENDANTS 1-25,
                    Defendants.

               ORDER ADOPTING MAGISTRATE JUDGE’S
             FINDINGS AND RECOMMENDATION TO GRANT
                  PLAINTIFF’S MOTION TO REMAND

             Findings and Recommendation having been filed and served on all

 parties on May 25, 2021, and no objections having been filed by any party,

             IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title

 28, United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the “Findings

 and Recommendation to Grant Plaintiff’s Motion to Remand” are adopted as the

 opinion and order of this Court.

             IT IS SO ORDERED.
             DATED: Honolulu, Hawaii, June 15, 2021.


                                         /s/ J. Michael Seabright
                                        J. Michael Seabright
                                        Chief United States District Judge
